PER CURIAM.
This proceeding is before the Court on the petition of Joel L. Wertheim for leave to resign from The Florida Bar. Our consideration of the petition is governed by Rule 3-7.11, Rules Regulating The Florida Bar.
The Florida Bar has not filed an objection or pleading in opposition to the petition for leave to resign. The petition states that resignation is sought without leave to reapply.
We find that it is appropriate to allow resignation in this case. We therefore grant the petition for leave to resign permanently from The Florida Bar. This resignation shall take effect immediately.
In a separate, pending disciplinary proceeding, The Florida Bar has incurred costs which the respondent, in his petition, has agreed to pay. We therefore enter judgment against Joel L. Wertheim for costs in the amount of $3,026.06, for which sum let execution issue.
IT IS SO ORDERED.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.